


110 HR 1150 IH: Commission on Economic Indicators Act

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1150
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Emanuel (for
			 himself, Mr. Dreier,
			 Mr. McDermott,
			 Ms. Kilpatrick,
			 Ms. Jackson-Lee of Texas,
			 Mr. Shuler,
			 Mr. Johnson of Georgia,
			 Mr. Sherman,
			 Mr. Moran of Virginia, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish the Commission on Economic Indicators to
		  conduct a study and submit a report containing recommendations concerning the
		  appropriateness and accuracy of the methodology, calculations, and reporting
		  used by the Government relating to certain economic
		  indicators.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Economic Indicators Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)the Federal and
			 State governments and private sector entities depend on the economic statistics
			 published by the Federal Government;
			(2)questions have
			 been raised about the accuracy of various measures including productivity,
			 poverty, inflation, employment and unemployment, and wages and income;
			 and
			(3)it is essential
			 that these indicators accurately reflect underlying economic activity and
			 conditions.
			3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established the Commission on Economic Indicators (in this Act referred to
			 as the Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 8 members of whom—
					(A)2 shall be
			 appointed by the majority leader of the Senate, in consultation with the
			 chairmen and ranking members of the Committee on Banking, Housing, and Urban
			 Affairs of the Senate, the Committee on Finance of the Senate, and the Joint
			 Economic Committee;
					(B)2 shall be
			 appointed by the minority leader of the Senate, in consultation with the
			 chairmen and ranking members of the Committee on Banking, Housing, and Urban
			 Affairs of the Senate, the Committee on Finance of the Senate, and the Joint
			 Economic Committee;
					(C)2 shall be
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the chairmen and ranking members of the Committee on Financial Services of the
			 House of Representatives, the Committee on Ways and Means of the House of
			 Representatives, and the Joint Economic Committee; and
					(D)2 shall be
			 appointed by the minority leader of the House of Representatives, in
			 consultation with the chairmen and ranking members of the Committee on
			 Financial Services of the House of Representatives, the Committee on Ways and
			 Means of the House of Representatives, and the Joint Economic Committee.
					(2)QualificationsMembers
			 of the Commission shall be—
					(A)appointed on a
			 nonpartisan basis; and
					(B)experts in the
			 fields of economics, statistics, or other related professions.
					(3)DateThe
			 appointments of the members of the Commission shall be made not later than 60
			 days after the date of enactment of this Act.
				(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairman.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)Chairman and
			 Vice ChairmanThe Commission shall select a Chairman and Vice
			 Chairman from among its members.
			4.Duties of the
			 Commission
			(a)StudyThe
			 Commission shall conduct a study of—
				(1)economic statistics
			 collected and reported by United States Government agencies, including national
			 income, employment and unemployment, wages, personal income, wealth, savings,
			 debt, productivity, inflation, and international trade and capital flows;
			 and
				(2)ways to improve
			 the related statistical measurements.
				(b)ConsultationIn
			 conducting the study under this section, the Commission shall consult
			 with—
				(1)the Chairman of
			 the Federal Reserve Board of Governors;
				(2)the Secretary of
			 Commerce;
				(3)the Secretary of
			 Labor;
				(4)the Secretary of
			 the Treasury;
				(5)the Chairman of
			 the Council of Economic Advisers; and
				(6)the Comptroller
			 General of the United States.
				(c)ReportNot
			 later than 1 year after the date of the first meeting of the Commission, the
			 Commission shall submit a report to Congress which shall contain a detailed
			 statement of the findings and conclusions of the Commission, together with
			 recommendations for such legislation and administrative actions as the
			 Commission considers appropriate, including a recommendation of the
			 appropriateness of establishing a similar commission after the termination of
			 the Commission.
			5.Powers of the
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act.
			(b)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the Chairman of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission. The Commission shall maintain the same level of
			 confidentiality for such information made available under this subsection as is
			 required of the head of the department or agency from which the information was
			 obtained.
			(c)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			6.Commission
			 personnel matters
			(a)Compensation of
			 MembersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the maximum annual rate of basic pay for grade GS–15 of the
			 General Schedule under section 5332 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to chapter 51 and subchapter III of chapter
			 53 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
				(3)Personnel as
			 Federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,
			 89B, and 90 of that title.
					(B)Members of
			 boardSubparagraph (A) shall not be construed to apply to members
			 of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe Chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits its
			 report under section 4.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 Act.
		
